Case: 1:20-cv-04746 Document #: 9-2 Filed: 08/13/20 Page 1 of 4 PagelD #:98

EXHIBIT 1
Case: 1:20-cv-04746 Document #: 9-2 Filed: 08/13/20 Page 2 of 4 PagelD #:99

Int. Cls.: 9, 12, 14, 16, 18, 25, 28 and 38

Prior USS. Cls.: 1, 2, 3, 5, 19, 21, 22, 23, 26, 27, 28, 29,
31, 35, 36, 37, 38, 39, 41, 44, 50, 100, 101 and 104

United States Patent and Trademark Office

Reg. No. 3,499,157
Registered Sep. 9, 2008

TRADEMARK
SERVICE MARK
PRINCIPAL REGISTER

VR|4E

ROSSI, VALENTINO (TALY INDIVIDUAL)
FLAT 4

DOWN STREET 23

LONDON, UNITED KINGDOM W1J7AR

FOR: (BASED ON 44(E)) PHOTOGRAPHIC APPA-
RATUS AND INSTRUMENTS, NAMELY, CAMERA
LENSES AND LENS HOODS; CINEMATOGRAPHIC
APPARATUS AND INSTRUMENTS, NAMELY, CI-
NEMATOGRAPHIC FILM; OPTICAL APPARATUS
AND INSTRUMENTS, NAMELY, MAGNIFYING
GLASSES, INSTRUMENTS CONTAINING EYEPIE-
CES, NAMELY, MICROSCOPES, TELESCOPES, OP-
TICAL LENS SIGHTS, TELESCOPIC LENS SIGHTS,
AND MAGNIFYING PEEPHOLES FOR DOORS;
MEASURING APPARATUS AND INSTRUMENTS,
NAMELY, MEASURING LABORATORY GLASS-
WARE, GRADUATED GLASSWARE; APPARATUS
AND INSTRUMENTS FOR CONDUCTING,
SWITCHING, TRANSFORMING, ACCUMULAT-
ING, REGULATING OR CONTROLLING ELECTRI-
CITY, NAMELY, CAPACITORS; APPARATUS FOR
RECORDING, TRANSMISSION OR REPRODUC-
TION OF DATA, SOUND AND IMAGES, NAMELY,
VIDEO TELEPHONES, PORTABLE TELEPHONES,
PERSONAL DIGITAL AUDIO PLAYERS, ELECTRO-
NIC AGENDAS, JUKEBOXES, VIDEO GAME MA-
CHINES FOR USE WITH TELEVISIONS,
ELECTRONIC GAME CONSOLES FOR USE WITH
TELEVISIONS, FACSIMILE MACHINES, RADIOS,
VEHICLE RADIOS; BLANK MAGNETIC DATA
CARRIERS, NAMELY, VIDEOCASSETTES, AUDIO
CASSETTES, AND RECORDING DISCS, NAMELY,
FLOPPY DISCS, CDS, CD-ROMS AND DVDS; PRE-
RECORDED PHONOGRAPHIC RECORDS, AUDIO
CASSETTES,VIDEO CASSETTES AND COMPACT
DISCS FEATURING AUDIO CONTENT IN THE
NATURE OF MUSIC AND INTERVIEWS, VIDEO
CONTENT IN THE FIELD OF SPORTS AND MO-
TORCYCLE RACING, AND COMPUTER PRO-

GRAMS FOR PRERECORDED GAMES;
PRERECORDED VIDEO GAME MEMORY CAR-
TRIDGES; AUTOMATIC VENDING MACHINES;
CASH REGISTERS; CALCULATING MACHINES,
NAMELY, ACCOUNTING MACHINES, ADDING
MACHINES, POCKET CALCULATORS; DATA PRO-
CESSING EQUIPMENT, NAMELY, NOTEBOOK
COMPUTERS, LAPTOP COMPUTERS, COMPUTER
HARDWARE; COMPUTER SOFTWARE, NAMELY,
COMPUTER APPLICATION SOFTWARE FOR MO-
BILE PHONES AND FOR DIGITAL CAMERAS AND
COMPUTER GAME SOFTWARE, COMPUTER OP-
ERATING SYSTEMS, AND DOWNLOADABLE
ELECTRONIC PUBLICATIONS IN THE NATURE
OF MAGAZINES AND JOURNALS IN THE FIELD
OF SPORTS, GAMES, RECREATION, MUSIC,
CLOTHING FASHION, TRAVEL, THEATRE, FILMS,
CARTOONS, EDUCATION, HEALTH AND ECOLO-
GY; VIDEO DISKS AND VIDEO TAPES WITH
RECORDED ANIMATED CARTOONS; PROTEC-
TIVE HELMETS; DIVING HELMETS; SCUBA DIV-
ING MASKS; DIVING SUITS, IN CLASS 9 (U.S. CLS.
21, 23, 26, 36 AND 38).

FOR: (BASED ON 44(E)) LAND VEHICLES; AIR
AND WATER VEHICLES, NAMELY, HELICOP-
TERS, BOATS, AND STRUCTURAL PARTS THERE-
FOR; APPARATUS FOR LOCOMOTION BY LAND,
AIR OR WATER, NAMELY, AUTOMOBILES, TRI-
CYCLES, BICYCLES, MOTORCYCLE SIDECARS;
MOTORCYCLES; AUTOMOBILES: BOATS; PARTS
AND ACCESSORIES FOR VEHICLES, NAMELY,
WINDSHIELD WIPERS; SLEIGHS, IN CLASS 12
(US. CLS. 19, 21, 23, 31, 35 AND 44).

FOR: (BASED ON 44(E)) PRECIOUS METALS
AND THEIR ALLOYS; GOODS IN PRECIOUS ME-
TALS OR COATED THEREWITH, NAMELY, AMU-
LETS, BADGES, JEWELRY BOXES, BUCKLES FOR
WATCHSTRAPS, JEWELRY CASES, KEY CHAINS,
Case: 1:20-cv-04746 Document #: 9-2 Filed: 08/13/20 Page 3 of 4 PagelD #:100

JEWELRY CHAINS, CHARMS, COLLECTIBLE CO-
INS, COMMEMORATIVE COINS, PILLBOXES
MADE OF PRECIOUS METAL, MEDALS, ORNA-
MENTAL PINS, ORNAMENTS, STATUETTES,
WATCH STRAPS, TIE CLIPS, TIE PINS, CUFF
LINKS, AND TRINKETS BEING JEWELRY; JEW-
ELRY; PRECIOUS STONES; NECKLACES; BRACE-
LETS; RINGS BEING JEWELRY; EARRINGS;
ANKLE BRACELETS; PENDANTS; BROOCHES;
WRISTWATCHES; POCKET WATCHES; TABLE
CLOCKS; PENDULUM CLOCKS; HOROLOGICAL
AND CHRONOMETRIC INSTRUMENTS, IN CLASS
14 US. CLS. 2, 27, 28 AND 50).

FOR: (BASED ON 44(E)) PAPER; CARDBOARD;
ARTICLES MADE FROM PAPER OR CARDBOARD,
NAMELY, BOXES, CARTONS, LABELS, ADHE-
SIVES FOR STATIONERY PURPOSES; PRINTED
MAGAZINES, EVENT PROGRAMS AND PERIOD-
ICALS IN THE FIELD OF MOTORCYCLE RACING,
SPORTS, GAMES, RECREATION, MUSIC, CLOTH-
ING, FASHION, TRAVEL, THEATRE, FILMS, CAR-
TOONS, EDUCATION, HEALTH AND ECOLOGY;
PHOTOGRAPHS; STATIONERY, IN CLASS 16 (US.
CLS. 2, 5, 22, 23, 29, 37, 38 AND 50).

FOR: (BASED ON 44(E)) LEATHER; IMITATION
LEATHER SOLD IN BULK; GOODS MADE OF
LEATHER AND IMITATION LEATHER, NAMELY,
HATBOXES FOR TRAVEL NOT OF PAPER OR
CARDBOARD, ANIMAL LEASHES, SHOULDER
BELTS, STRAPS, THONGS, RIDING SADDLES
AND VANITY CASES SOLD EMPTY; ANIMAL
SKINS; TRUNKS; SUITCASES; BAGS, NAMELY,
BACKPACKS, BEACH BAGS, HANDBAGS, HAVER-
SACKS, NET MESH BAGS FOR SHOPPING, POU-
CHES OF LEATHER OR FELT, PURSES,
RUCKSACKS, SATCHELS, SCHOOL BAGS,
SCHOOL SATCHELS, LEATHER SHOPPING BAGS,
SLING BAGS FOR CARRYING INFANTS, TOOL
BAGS SOLD EMPTY, TRAVELING BAGS, VALISES,
AND WHEELED SHOPPING BAGS, WALLETS,
BRIEFCASES, UMBRELLAS, PARASOLS; WALK-
ING STICKS; PURSES MADE OF PRECIOUS ME-
TAL, IN CLASS 18 (U.S. CLS. 1, 2, 3, 22 AND 41).

FOR: (BASED ON 44{E)) CLOTHING, NAMELY,
APRONS, ASCOTS, BABIES’ PANTS, BANDANAS
AND NECKERCHIEFS, BATHROBES, BATHING
DRAWERS; BATHING SUITS, BATHING TRUNKS,
BEACHWEAR, BOAS, BODICES, BRASSIERES,
BREECHES, CAMISOLES, CAP PEAKS, CAPS, CHE-
MISETTES, GYMNASTICS WEAR, NAMELY, LEO-
TARDS, TRACK SUITS, COATS, TOPCOATS,
CYCLIST CLOTHING, NAMELY, JERSEYS,
SHORTS, PANTS, HATS, GLOVES, DRAWERS,
DRESS SHIELDS, DRESSING GOWNS, FOOT-
MUFFS, FROCKS, FUR STOLES, FUR COATS,
GABARDINES, GARTER BELTS, GIRDLES,
GLOVES, HOSIERY, JACKETS, JERSEYS, JUM-
PERS, KNITWEAR, NAMELY, SWEATERS,
SCARVES, HATS, AND GLOVES, BODY LINEN,
NAMELY, PANTIES AND UNDERWEAR, MIT-
TENS, MONEY BELTS, MUFFS, NECKTIES, OUT-
ERWEAR, NAMELY, COATS, RAINCOATS;
OVERALLS, OVERCOATS, PAJAMAS, PANTS, PE-
LERINES, PELISSES, PULLOVERS, SASHES,

SCARVES, SHAWLS, SHIRT YOKES, SHIRTS,
SHOULDER WRAPS, STOCKINGS, SUITS, SUNVI-
SORS, SWEATERS, SWIMSUITS, TEDDIES, T-
SHIRTS, TIGHTS, TROUSERS, UNDERGARMENTS,
UNDERPANTS, UNDERWEAR, UNIFORMS, VEILS,
VESTS, VISORS, WATERPROOF PANTS,WATER-
PROOF SHIRTS, WATERPROOF JACKETS, WA-
TERPROOF COATS, RAIN SLICKERS, WIMPLES,
AND WRISTBANDS; FOOTWEAR; HEADGEAR,
NAMELY, HATS, BERETS, HOODS, SKULL CAPS,
TOP HATS, TURBANS, AND HEADBANDS; GOODS
MADE OF LEATHER AND IMITATION LEATHER,
NAMELY, HEADBANDS, ARMBANDS, WRIST-
BANDS, SASHES, AND BELTS, IN CLASS 25 (U.S.
CLS, 22 AND 39).

FOR: (BASED ON 44(E)) PLAYTHINGS, NAMELY,
SOCCER BALLS, BASEBALLS, BASKET BALLS,
GOLF BALLS, FOOTBALLS, CRICKET BALLS, TEN-
NIS BALLS, GYMNASTICS EXERCISE BALLS, AND
PLAY BALLOONS; TOYS, NAMELY BATH TOYS,
DOLLS, PUPPETS; TOY MODEL VEHICLES; GYM-
NASTIC APPARATUS; SPORTING ARTICLES,
NAMELY, BATTING GLOVES, BOB-SLEIGHS,
BODY BOARDS, BODY-BUILDING APPARATUS,
NAMELY WEIGHT WORK-OUT BENCHES, BODY
TRAINING APPARATUS, NAMELY, ELLIPTICAL
EXERCISE MACHINES, EXERCISE EQUIPMENT,
NAMELY, STATIONARY CYCLES, ELECTRONIC
SPORTS TRAINING SIMULATORS, NAMELY, SKI
SIMULATORS AND JOGGING SIMULATORS,
CHEST EXPANDERS, COVERS FOR SKI BINDINGS,
ELBOW GUARDS FOR ATHLETIC USE, CHEST
EXPANDERS, FLIPPERS FOR SWIMMING, SPORTS
GLOVES, NAMELY, SOFTBALL GLOVES, BASE-
BALL GLOVES, BOXING GLOVES, GOLF GLOVES,
GOLF CLUBS, TOY GUNS; SCUBA EQUIPMENT,
NAMELY, SPEAR FISHING HARPOON GUNS AND
SPEAR FISHING HARPOONS THEREFOR, HAR-
NESSES FOR SAILBOARDS, ICE SKATES, IN-LINE
ROLLER SKATES, KNEE GUARDS FOR ATHLETIC
USE, MACHINES FOR PHYSICAL EXERCISE,
MASTS FOR SAILBOARDS, RACKETS, EXERCISE
APPARATUS FOR THE BODY, NAMELY, TREAD-
MILLS, ROWING MACHINES, ROLLER SKATES,
SAILBOARDS FOR BOARD SAILING, SHIN-
GUARDS FOR ATHLETIC USE, SKATEBOARDS,
SKIS, PLAYGROUND EQUIPMENT, NAMELY,
SLIDES, SNOWSHOES, STATIONARY EXERCISE
BICYCLES, SURFBOARDS, SURF SKIS AND WA-
TER SKIS; CHRISTMAS TREE DECORATIONS NOT
INCLUDING CONFECTIONERY OR ILLUMINA-
TION ARTICLES; PLAYING CARDS; HANG GLI-
DERS; GOLF CLUB BAGS, IN CLASS 28 (U.S. CLS.
22, 23, 38 AND 50).

FOR: (BASED ON 44(E)) TELECOMMUNICA-
TIONS SERVICES, NAMELY PERSONAL COMMU-
NICATION SERVICES, PROVIDING MULTIPLE
USER DIAL-UP AND DEDICATED ACCESS TO
THE INTERNET, PROVIDING REMOTE INTERNET
ACCESS, PROVIDING MULTIPLE USER DIAL-UP
AND DEDICATED ACCESS TO THE INTERNET
INCLUDING PORTALS ON THE INTERNET, PRO-
VIDING INTERNET CHATROOMS, INTERNET
BASED VOICE CHAT SERVICES, ELECTRONIC
MAIL SERVICES, WEB MESSAGING, COMPUTER-
Case: 1:20-cv-04746 Document #: 9-2 Filed: 08/13/20 Page 4 of 4 PagelD #:101

AIDED TRANSMISSION OF MESSAGES AND IMA- OWNER OF ERPN CMNTY TM OFC REG. NO.
GES; TELEPHONE COMMUNICATIONS SERVICES, 004583084, DATED 8-2-2006, EXPIRES 8-2-2016.
IN CLASS 38 (U.S. CLS. 100, 101 AND 104).
SER. NO, 78-883,746, FILED 5-15-2006.
OWNER OF ERPN CMNTY TM OFC REG. NO.
003519725, DATED 4-22-2005, EXPIRES 4-22-2015. JAMES LOVELACE, EXAMINING ATTORNEY
